Title: To George Washington from James Duane, 8 April 1794
From: Duane, James
To: Washington, George


          
            Sir
            New York 8th April 1794
          
          Be pleased to accept my most thankful acknowledgments for the honor done me by your
            favor of the twenty third of March, the concern you are pleased to express for my ill
            State of health, and your benevolent wishes for my recovery—They are fresh proofs of the
            Attention with which you have always had the goodness to distinguish me, and which I
            shall not cease to remember with the utmost gratitude and sensibility.
          I now sir after a conference with Judge Willson (with respect to the manner most
            proper) beg leave to present to you an Act of Surrender of my office as Judge of this
              district. It would have been transmitted at an earlier day,
            had not the state of the business of the Court prevented it.
          I flatter myself that if I regain my health, I shall soon be placed in a situation to
            extend my usefulness as a Citizen, and steadfast friend, to the general Government, on
            which the dignity, safety and prosperity of our Country evidently depends.
          Permit me to assure you that amongst a People so eminently benefited by your military
            atcheivements, and civil administration, there is no man who prays with more sincerity,
            and ardor, that you may uninteruptedly, enjoy every honor and every blessing which an
            indulgent heaven can bestow, than him who is—with the utmost attachment respect and
            esteem Sir your most obliged most faithful and most obedient Servant
          
            Jas Duane
          
        